Title: To Thomas Jefferson from Robert Smith, 14 September 1808
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Baltimore Sep. 14. 1808
                  
                  From the nature of the service I have been under the necessity of giving the command of the gun Boats to young Officers. Many of the duties to be performed required more sense & discretion than some of them possessed. The News papers state the misconduct of two Officers commanding gun Boats—the one here—the other at New York. No complaints have been made to the Navy Dept. However, I lost no time in enquiring into the Case here & some weeks before the publication had removed from Command the Offending Officer; and as to the New York Case I ordered Com. Dodson to ascertain the truth & to make to me a detailed report of the same.
                  Enclosed you have an instance of indiscretion of a more serious Character. You will be pleased to favor me with your instructions thereon. This I fear, will be the subject of a Note to the State Department.
                  From our discomfiture in the Eastern Elections it would seem that Republicanism is in that quarter about yielding the ground to the enemy. In other states appearances indicate a probability of a similar assault. In Maryland the Feds are moving in every direction with great zeal and with a show of great confidence. Every possible exertion are they making to obtain a majority in our State Legislature and to ensure the election of a federalist in every Congressional district. In the City of Baltimore they will assuredly fail; but it is feared they shall succeed in some of the Counties. Many, however, assure me that common danger will in the end bring into the fold republicans enough to constitute a majority; but all here wish, and most devoutly, that consistently with the act of Congress, you may be enabled to revoke the embargo in due time before the election of Electors. In such case the election of President would to a Certainty be “Comme il faut—”
                  I have letters from the interior of New York stating that the Clintonians will vote for Mr Madison. But—“Credat Judans Apella”—If they were really so disposed, Dewitt or the Governor would at once put our suspicions at rest by an explicit declaration. Should they hereafter join us, it will be because they had discovered that they could not by any association oppose us with effect. With 19 votes at their absolute disposal they are at auction. And with so much in hand the presidency will be at their bid, in case, as they expect, Vermont, N. Jersey and South Carolina should be against us. The party they will consider the highest bidder that will offer the Vice-presidency to Dewitt.
                  In a few days, I hope, our prospect will be better. At all events I shall ever be as I am 
                  With great respect Your Ob. Servt
                  
                     Rt Smith 
                     
                  
               